DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/04/2022, with regards to the amendments made to the independent claims, have been fully considered but they are not persuasive. Applicant’s argument will now be addressed:
Applicant argues (Remarks; p. 7, 2nd paragraph) that prior art Nagao (Nagao et al., US 2009/0060293 A1) does not teach the newly added claim amendments to the independent claims; specifically “the claim language allows a recognized target to use an application provided by an information device”, and that “logging into the cellular telephone 1 by a recognized person is not the same as allowing the recognized person to use an application provided by the telephone 1”. The Examiner respectfully disagrees. Nagao teaches wherein the information device(personal identification device 100) (Fig. 1; [0029]) allows usage (allowing logging in) ([0029]) of an application (registering application) ([0062]) by a recognized target (allowing usage of the cellular telephone, which has the personal identification device incorporated therein) ([0029]), the application being provided by the information device (the application be provided by the device 100 which includes allowing the person to store their face as a registered user) ([0029], [0062], and [0114]). Thus Nagao teaches that only a person that is authenticated is allowed into the cellular telephone ([0029]), and then the person who has been allowed to log in can update the feature data for registration, for the user or a plurality of users ([0062]); wherein it would be obvious to one of ordinary skill in the art that the registration by personal identification device 100 would be an application of the device/phone. The Examiner also points out that the device can be part of computer devices, etc. ([0114]) and thus they would obviously have applications for use as well.
Applicant’s arguments with respect to claim(s) 13 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Shimano et al., US 2009/0208108 A1 (Shimano) has been newly added to assist in the teaching of the newly added dependent claim 13.
The Double Patenting Rejections with regards to US Patents 10,083,344 B2 and 10,614,293 B2 have been overcome due to Applicant’s amendments.
The 35 USC 112(b) rejection of claim 9 has been withdrawn due to Applicant’s amendments.
Claims 1-6 and 9-13 are pending; claims 7 and 8 have been cancelled; claim 13 has been newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao et al., US 2009/0060293 A1 (Nagao), and further in view of Sannoh et al., US 2003/0071908 A1 (Sannoh).
Regarding claim 1, Nagao teaches an information device (personal identification device 100) (Fig. 1; [0029]) connected to a photographing apparatus (connected to camera 110) (Fig. 1; [0029]) that captures an image of a target (wherein the camera 110 is an imaging device that captures a user facial image) (Fig. 1; [0029]), comprising: 
5hardware, including a processor and memory (configured by hardware, such as a processor and storage media) (Fig. 1; [0051]); 
a lighting information estimation unit (image determination unit 112) (Fig. 1; [0033]) implemented at least by the hardware (implemented on personal identification device 100) (Fig. 1; [0032-0033]) and that estimates lighting information (estimating the brightness of the input facial image) ([0033]) based on a photographing parameter(s) (based on the preset parameters before they are possible adjusted by adjustment unit 114) (Fig. 1; [0036]); 
10a recognition accuracy control unit (adjustment unit 114 with recognition parameter storage unit 122) (Fig. 1; [0040]) implemented at least by the hardware (implemented on personal identification device 100) (Fig. 1; [0032-0033]) and that controls a recognition accuracy threshold (predetermined identification threshold) ([0040]) that is used upon determining a result of recognition (that is used to recognize the quality of the facial image) ([0040]), based on the lighting information (the image quality being based on the brightness) ([0040]); and 
15a recognition unit implemented at least by the hardware (implemented on personal identification device 100) (Fig. 1; [0032-0033]) to cause the photographing apparatus (connected to camera 110) (Fig. 1; [0029]) to capture the image of the target (wherein the camera 110 is an imaging device that captures a user facial image) (Fig. 1; [0029]) using the photographing parameter(s) (using the settings of the camera) ([0040]), and that performs, after obtaining the image of the target from the photographing apparatus (after obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]), recognition of the target from the captured image (recognizing the user captured in the image) ([0048-0050]) in accordance with the 20recognition accuracy threshold (wherein the recognition parameter/threshold can be lowered from a high level to a low level by the face recognition unit 124) ([0040]), wherein the information device(personal identification device 100) (Fig. 1; [0029]) allows usage (allowing logging in) ([0029]) of an application (registering application) ([0062]) by a recognized target (allowing usage of the cellular telephone, which has the personal identification device incorporated therein) ([0029]), the application being provided by the information device (the application be provided by the device 100 which includes allowing the person to store their face as a registered user) ([0029], [0062], and [0114]).
Nagao teaches that the user can pre-view at a display portion of the device and adjust the position of the device so that a large image of the face is captured at the center ([0032]). However, Nagao does not explicitly state that the light information and the recognition accuracy threshold are determined “before obtaining the image of the target from the photographing apparatus”.
Sannoh teaches an image pickup device which has a face detecting function for detecting a face of a subject ([0002]); wherein a lighting information estimation unit implemented at least by the hardware (the CPU 115a executes the AE (auto exposure) processing) ([0145]) and that estimates, before obtaining the image of the target from the photographing apparatus (wherein the AE (auto exposure) is executed when the release switch is only half-pushed; wherein a full-push is when the image is obtained) ([0085] and [0145]), lighting information based on a photographing parameter(s) (the CPU 115a calculates an AE evaluation value (photometric, measurement of light, result); based on the photographing parameters such as exposure and diaphragm) ([0145] and [0150-0151]). Thus, if the lighting information is estimated before the image is captured, the recognition accuracy of Nagao would also be implemented before the image is taken since the recognition accuracy threshold is based on the lighting information.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagao to include determining the lighting information and a recognition accuracy threshold before obtaining the image since it allows for the image quality to be judged accurately while wasteful use of the memory can be prevented, by preventing to take a picture for an image of poor quality (Sannoh; [0267]).

Regarding claim 2, Sannoh teaches further comprising: 25a photographing parameter input unit implemented at least by the hardware and that receives a photographing parameter(s) (wherein the AE (auto exposure) is executed when the release switch is only half-pushed for inputting photographing parameters automatically) ([0085] and [0145]), wherein the photographing parameter(s) includes a parameter(s) relating to exposure time and diaphragm (the parameters including exposure conditions and the diaphragm of the mechanical mechanism) ([0145] and [0151]), and is used upon capturing, on the photographing apparatus, the image of the target (wherein these parameters, exposure and diaphragm, etc. are automatically obtained and then are used when taking the image based on a full pushing of the switch) ([0085]).

Regarding claim 3, Nagao teaches wherein the recognition accuracy control unit (adjustment unit 114 with recognition parameter storage unit 122) (Fig. 1; [0040]) controls, as the recognition accuracy threshold (predetermined identification threshold) ([0040]), a feature point(s) (feature extraction including eyes, nose, and mouth as feature data from the input image) ([0060]) to be collated (the facial image requires a level of image quality that enables extraction of sufficient facial features of the user in order to obtain data for user identification) ([0033]) (determine whether or not sufficient feature data can be extracted from the facial image) (Fig. 7; [0087]), based on the lighting information (image determination unit 112 detects the brightness of the input facial image and determines whether or not the image quality of the facial image is appropriate for face recognition) ([0033]) (wherein brightness determination is adjusted for feature extraction) (Fig. 7; [0092-0093]).

Regarding claim 6, Nagao teaches wherein the recognition accuracy control unit (adjustment unit 114 with recognition parameter storage unit 122) (Fig. 1; [0040]) controls the recognition accuracy threshold (predetermined identification threshold) ([0040]) based on the photographing parameter(s) instead of the lighting information (based on the adjusting of the settings of the camera) ([0010-0011] and [0039-0040]). 

Regarding claim 9, Nagao teaches a processing method, performed by an information device (personal identification device 100) (Fig. 1; [0029]) connected to a photographing apparatus (connected to camera 110) (Fig. 1; [0029]) that captures an image of a target (wherein the camera 110 is an imaging device that captures a user facial image) (Fig. 1; [0029]), comprising: 
estimating lighting information (estimating the brightness of the input facial image) ([0033]) based on a photographing parameter(s) (based on the preset parameters before they are possible adjusted by adjustment unit 114) (Fig. 1; [0036]); 
10 controlling a recognition accuracy threshold (predetermined identification threshold) ([0040]) that is used upon determining a result of recognition (that is used to recognize the quality of the facial image) ([0040]), based on the lighting information (the image quality being based on the brightness) ([0040]); and 
15 obtaining the image of the target from the photographing apparatus (obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]) that captures the image of the target (wherein the camera 110 is an imaging device that captures a user facial image) (Fig. 1; [0029]) using the photographing parameter(s) (using the settings of the camera) ([0040]); and 
performing, after obtaining the image of the target from the photographing apparatus (after obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]), recognition of the target from the captured image (recognizing the user captured in the image) ([0048-0050]) in accordance with the 20recognition accuracy threshold (wherein the recognition parameter/threshold can be lowered from a high level to a low level by the face recognition unit 124) ([0040]); and allowing usage (allowing logging in) ([0029]) of an application (registering application) ([0062]) by a recognized target (allowing usage of the cellular telephone, which has the personal identification device incorporated therein) ([0029]), the application being provided by the information device (the application be provided by the device 100 which includes allowing the person to store their face as a registered user) ([0029], [0062], and [0114]).
Nagao teaches that the user can pre-view at a display portion of the device and adjust the position of the device so that a large image of the face is captured at the center ([0032]). However, Nagao does not explicitly state that the light information and the recognition accuracy threshold are determined “before obtaining the image of the target from the photographing apparatus”.
Sannoh teaches an image pickup device which has a face detecting function for detecting a face of a subject ([0002]); and estimating, before obtaining the image of the target from the photographing apparatus (wherein the AE (auto exposure) is executed when the release switch is only half-pushed; wherein a full-push is when the image is obtained) ([0085] and [0145]), lighting information based on a photographing parameter(s) (the CPU 115a calculates an AE evaluation value (photometric, measurement of light, result); based on the photographing parameters such as exposure and diaphragm) ([0145] and [0150-0151]). Thus, if the lighting information is estimated before the image is captured, the recognition accuracy of Nagao would also be implemented before the image is taken since the recognition accuracy threshold is based on the lighting information.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagao to include determining the lighting information and a recognition accuracy threshold before obtaining the image since it allows for the image quality to be judged accurately while wasteful use of the memory can be prevented, by preventing to take a picture for an image of poor quality (Sannoh; [0267]).

Regarding claim 10, Sannoh teaches further comprising: 25 receiving the photographing parameter(s) (wherein the AE (auto exposure) is executed when the release switch is only half-pushed for inputting photographing parameters automatically) ([0085] and [0145]), wherein the photographing parameter(s) includes a parameter(s) relating to exposure time and diaphragm (the parameters including exposure conditions and the diaphragm of the mechanical mechanism) ([0145] and [0151]), and is used upon capturing, on the photographing apparatus, the image of the target (wherein these parameters, exposure and diaphragm, etc. are automatically obtained and then are used when taking the image based on a full pushing of the switch) ([0085]).

Regarding claim 11, Nagao teaches a non-transitory computer readable recording medium storing a 20program that causes a computer (configured by hardware, such as a processor and storage media) (Fig. 1; [0051]) for controlling an information device (personal identification device 100) (Fig. 1; [0029]) to execute, wherein the facial recognition apparatus (personal identification device 100) (Fig. 1; [0029]) connects to a photographing apparatus (connected to camera 110) (Fig. 1; [0029]) that captures an image of a target (wherein the camera 110 is an imaging device that captures a user facial image) (Fig. 1; [0029]):
estimating lighting information (estimating the brightness of the input facial image) ([0033]) based on a photographing parameter(s) (based on the preset parameters before they are possible adjusted by adjustment unit 114) (Fig. 1; [0036]); 
10controlling a recognition accuracy threshold (predetermined identification threshold) ([0040]) that is used upon determining a result of recognition (that is used to recognize the quality of the facial image) ([0040]), based on the lighting information (the image quality being based on the brightness) ([0040]); and 
15 obtaining the image of the target from the photographing apparatus (obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]) using the photographing parameter(s) (using the settings of the camera) ([0040]); and 
performing, after obtaining the image of the target from the photographing apparatus (after obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]), recognition of the target from the captured image (recognizing the user captured in the image) ([0048-0050]) in accordance with the 20recognition accuracy threshold (wherein the recognition parameter/threshold can be lowered from a high level to a low level by the face recognition unit 124) ([0040]); and allowing usage (allowing logging in) ([0029]) of an application (registering application) ([0062]) by a recognized target (allowing usage of the cellular telephone, which has the personal identification device incorporated therein) ([0029]), the application being provided by the information device (the application be provided by the device 100 which includes allowing the person to store their face as a registered user) ([0029], [0062], and [0114]).
Nagao teaches that the user can pre-view at a display portion of the device and adjust the position of the device so that a large image of the face is captured at the center ([0032]). However, Nagao does not explicitly state that the light information and the recognition accuracy threshold are determined “before obtaining the image of the target from the photographing apparatus”.
Sannoh teaches an image pickup device which has a face detecting function for detecting a face of a subject ([0002]); and estimating, before obtaining the image of the target from the photographing apparatus (wherein the AE (auto exposure) is executed when the release switch is only half-pushed; wherein a full-push is when the image is obtained) ([0085] and [0145]), lighting information based on a photographing parameter(s) (the CPU 115a calculates an AE evaluation value (photometric, measurement of light, result); based on the photographing parameters such as exposure and diaphragm) ([0145] and [0150-0151]). Thus, if the lighting information is estimated before the image is captured, the recognition accuracy of Nagao would also be implemented before the image is taken since the recognition accuracy threshold is based on the lighting information.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagao to include determining the lighting information and a recognition accuracy threshold before obtaining the image since it allows for the image quality to be judged accurately while wasteful use of the memory can be prevented, by preventing to take a picture for an image of poor quality (Sannoh; [0267]).

Regarding claim 12, Sannoh teaches receiving the photographing parameter(s) (wherein the AE (auto exposure) is executed when the release switch is only half-pushed for inputting photographing parameters automatically) ([0085] and [0145]), wherein the photographing parameter(s) includes a parameter(s) relating to exposure time and diaphragm (the parameters including exposure conditions and the diaphragm of the mechanical mechanism) ([0145] and [0151]), and is used upon capturing, on the photographing apparatus, the image of the target (wherein these parameters, exposure and diaphragm, etc. are automatically obtained and then are used when taking the image based on a full pushing of the switch) ([0085]).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao et al., US 2009/0060293 A1 (Nagao), Sannoh et al., US 2003/0071908 A1 (Sannoh), and further in view of Yoon et al., US 2004/0091137 (Yoon).
Regarding claim 4, Nagao teaches wherein the recognition accuracy control unit controls a feature point(s) (feature extraction including eyes, nose, and mouth as feature data from the input image)([0060]) to be collated (the facial image requires a level of image quality that enables extraction of sufficient facial features of the user in order to obtain data for user identification)([0033])(determine whether or not sufficient feature data can be extracted from the facial image)(Fig. 7; [0087]), based on the lighting information (image determination unit 112 detects the brightness of the input facial image and determines whether or not the image quality of the facial image is appropriate for face recognition)([0033])(wherein brightness determination is adjusted for feature extraction)(Fig. 7; [0092-0093]). Sannoh teaches an image pickup device which has a face detecting function for detecting a face of a subject ([0002]); and estimating, before obtaining the image of the target from the photographing apparatus (wherein the AE (auto exposure) is executed when the release switch is only half-pushed; wherein a full-push is when the image is obtained) ([0085] and [0145]), lighting information based on a photographing parameter(s) (the CPU 115a calculates an AE evaluation value (photometric, measurement of light, result); based on the photographing parameters such as exposure and diaphragm) ([0145] and [0150-0151]).
However, none explicitly states wherein the recognition accuracy control unit controls a weight(s) for the feature point(s) based on the lighting information.
Yoon teaches a system and method for detecting a face that is capable of quickly and correctly deciding whether an input facial image is occluded (Abstract); wherein the recognition accuracy control unit (facial image recognition unit 200) (Fig. 1; [0018]) controls a weight(s) for the feature point(s) based on the lighting information (weights of the facial images, in which features of the facial components (the eyes, nose, mouth, etc.) are changeable according to illumination changes) ([0071]).
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the combination of prior arts to include weighting the feature points based on the lighting information since it allows for detection to determine quickly if the facial features are occluded (Yoon; [0071]), thus improving authentication.

Regarding claim 5, Yoon teaches comprising a recognition accuracy management database (stored in memory) (Fig. 1; [0071]) that stores the lighting information (illumination changes) ([0071]) and the recognition accuracy parameter(s) in association with one another (and the associated weights of the facial images) ([0071]).

Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao et al., US 2009/0060293 A1 (Nagao), Sannoh et al., US 2003/0071908 A1 (Sannoh), and further in view of Shimano et al., US 2009/0208108 A1 (Shimano).
Regarding claim 13, Nagao teaches wherein the recognition accuracy control unit controls a feature point(s) (feature extraction including eyes, nose, and mouth as feature data from the input image) ([0060]) to be collated (the facial image requires a level of image quality that enables extraction of sufficient facial features of the user in order to obtain data for user identification) ([0033]) (determine whether or not sufficient feature data can be extracted from the facial image) (Fig. 7; [0087]). Sannoh teaches an image pickup device which has a face detecting function for detecting a face of a subject ([0002]). However, neither explicitly teaches “wherein the recognition accuracy control unit controls a number of patterns of face angles of template images based on the lighting information, the template images being for collation with the captured image”.
Shimano teaches an image collation device for comparing and collating an image with a previously registered image ([0001]); and a number of patterns of face angles (the illumination or face can have a different angle) ([0099-0100]) of template images based on the lighting information (plurality of angles of the object with a plurality of illumination directions) ([0099-0100] and [0106-0108]), the template images being for collation with the captured image (the registered images being for collation with the image captured) ([0101-0104]).
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the combination of prior arts to include the collation of Shimano since it can reduce the operation load to a CPU (Shimano; [0117]) while allowing for a more accurate authentication to be carried out (Shimano; [0103-0104]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov